Name: Commission Regulation (EEC) No 1955/84 of 9 July 1984 amending Regulation (EEC) No 1371/84 laying down detailed rules for the application of the additional levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector
 Type: Regulation
 Subject Matter: agricultural structures and production;  processed agricultural produce
 Date Published: nan

 No L 182/ 10 Official Journal of the European Communities 10 . 7 . 84 COMMISSION REGULATION (EEC) No 1955/84 of 9 July 1984 amending Regulation (EEC) No 1371 /84 laying down detailed rules for the appli ­ cation of the additional levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector fully or partly skimmed milk is delivered, the producer must provide evidence that the milk fat has been accounted for for levy calculation purposes ; Whereas the second subparagraph of Article 11 ( 1 ) of Regulation (EEC) No 1371 /84 specifies that for Greece and for certain areas of Italy the records shall be kept for the 12-month period ; whereas in view of difficul ­ ties arising because of the administrative structures in certain regions of the Community and difficulties met with in regard to national implementing measures for the additional levy scheme, this option should be made available in other areas and to other Member States ; Whereas it should be specified that sales of milk products to wholesalers and certain other traders should be regarded as direct sales for the purposes of the statement referred to in Article 13(1 ) of Regula ­ tion (EEC) No 1371 /84 ; Whereas the provisions of Article 14 of Regulation (EEC) No 1371 /84 should be supplemented by speci ­ fying what rate for conversion into national currency is to be used in cases where Member States repay excess levy amounts at the end of each quarter ; Whereas Article 15 ( 1 ) of Regulation (EEC) No 1371 /84 lays down the time limit for collection of the levy in certain areas of the Community ; whereas it should be specified that declarations of the quantities of milk produced be made within the same time limit ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 557/84 (2), and in particular Article 5c (7) thereof, Having regard to Council Regulation (EEC) No 857/84 of 31 March 1984 adopting general rules for the appli ­ cation of the levy referred to in Article 5c of Regula ­ tion (EEC) No 804/68 in the milk and milk products sector ( ;), Whereas Article 4 ( 1 ) of Commission Regulation (EEC) No 1371 /84 ("*) provides that each producer of milk and milk products who sells directly for consumption shall send an application for registration to the relevant intervention agency ; whereas the date set by Member States for lodging of applications may not be later than 1 September 1984 ; whereas because of administrative difficulties in certain Member States this date cannot be respected and should be put back ; Whereas Article 4 (7) of Regulation (EEC) No 1371 /84 refers to the quantities made available as a result of cessation of activity ; whereas it should be specified that such cessation of activity may include that covered by Article 4 ( 1 ) (a ) of Regulation (EEC) No 857/84 ; Whereas Article 8 of Regulation (EEC) No 1371 /84 fixes equivalences to be used where cream, butter and cheese are delivered ; whereas provision should be made that where producers can provide evidence of the quantities actually used to produce the cream, butter or cheese the Member States may accept this evidence instead of using the equivalence formulas ; whereas it should also be specified that in cases where HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1371 /84 is hereby amended as follows : 1 . In Article 4 :  paragraph 1 , second subparagraph , '1 September 1984' is replaced by '30 November 1984', (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . 0 OJ No L 150 , 6 . 6 . 1984, p. 6 . 0 OJ No L 90, 1 . 4 . 1984, p. 13 . (4 ) OJ No L 132, 18 . 5 . 1984, p. 11 . 10 . 7 . 84 Official Journal of the European Communities No L 182/ 11  paragraph 6, ' totally or in part' is inserted after 'deliveries to purchasers ',  paragraph 7 is replaced by the following : '7 . Member States may, within the limits of the quantities made available by application of paragraph 5 and by cessation of activity, where appropriate by applying the terms of Article 4 ( 1 ) (a) of Regulation (EEC) No 857/84, grant additional reference quantities or specific quan ­ tities to producers who sell for direct consump ­ tion provided that the terms of Articles 3 and 4 ( 1 ) (b) and (c) of Regulation (EEC) No 857/84 are observed.' 2 . Article 8 is replaced by the following : 'Article 8 1 . The equivalences to be used for calculating the levy applicable to deliveries of cream and butter shall be : (a) 1 kilogram of cream = 'The records referred to in the first subparagraph shall be kept : (a) as regards Greece, for the entire country for each of the first two 12-month periods of appli ­ cation of the additional levy ; (b) as regards Italy :  for the first 12-month period, for the entire country,  for the second 12-month period, for the mountain areas defined pursuant to Article 3 (3) of Council Directive 75/268 /EEC (') and in the areas listed in the Annex to Commission Decision 77/71 1 /EEC (2) ; (c) as regards Member States other than Greece and Italy :  for the first two 12-month periods, for the mountain areas defined in accordance with Article 3 (3 ) of Council Directive 75/268 /EEC,  for the first two quarters , for the entire terri ­ tory of these Member States . 26,3 kilograms of milk x % fat content of the cream (') OJ No L 128 , 19 . 5 . 1975, p. 1 . (2) OJ No L 292, 16 . 11 . 1977, p . 15 . 100 (b) 1 kilogram of butter = 22,5 kilograms of milk . 4 . Article 13 ( 1 ) is replaced by the following : ' 1 . Every producer of milk and/or milk products to whom Article 5 c (2) of Regulation (EEC) No 804/68 applies shall , within two months of the end of each 1 2-month period, forward to the competent agency designated by the Member State a statement indicating the quantities of milk and/or milk products sold during that period and , at the request of the competent agency, during the reference calendar year . This statement shall also cover sales of milk products produced on the farm to wholesalers, cheese curers or retailers .' 5 . The following indent is added to Article 14 :  for the application of Article 12 (2), second subparagraph , shall be the representative rate applicable on the first day of the quarter or quarters concerned.' 6 . Article 15 ( 1 ) is replaced by the following : ' 1 . By way of derogation from Article 12 : (a) for the first two 12-month periods , Member States are hereby authorized in respect of the mountain areas defined pursuant to Article 3 (3) of Directive 75/268 /EEC, Greece is hereby authorized in respect of its entire territory and 2. For cheeses , Member States may either deter ­ mine equivalences on the basis of the dry matter and fat contents of the types concerned, or fix stan ­ dard milk equivalents on the basis of the number of dairy cows held by the producer and the average milk yield per cow for the region . 3 . Where the producer can supply the compe ­ tent authority with satisfactory proof of the quanti ­ ties actually used for the production of the product in question , Member States may use this proof instead of the equivalences referred to in para ­ graphs 1 and 2. 4 . Where totally or partly skimmed milk is deli ­ vered, the producer must prove to the satisfaction of the competent authority that the fat content of the milk has been taken into account in the calcu ­ lation of the levy . Where such proof , is not provided , the Member States shall apply to de ­ liveries of totally or partly skimmed milk the levy referred to in Article 5c of Regulation (EEC) No 804/68 .' 3 . In Article 11 ( 1 ), the second subparagraph is replaced by the following : No L 182/ 12 Official Journal of the European Communities 10 . 7 . 84 (c) Member States other than Italy and Greece are hereby authorized to collect the levy for the first two quarters of the scheme's implementation within 45 days following 30 September 1984.' Italy is hereby authorized in respect of the regions listed in the Annex to Decision 77/711 /EEC to have the statement referred to in Article 12 ( 1 ) drawn up and to collect the levy within 45 days of the end of each 12-month period . Such authorization may be granted to any purchaser of milk at least 60 % of whose milk is collected in these regions ; (b) for the first 12-month period Italy is hereby authorized in respect of the regions other than those referred to in (a) above, to have the state ­ ment referred to in Article 12 ( 1 ) drawn up and to collect the levy within 45 days of the end of that period ; Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 July 1984. For the Commission Poul DALSAGER Member of the Commission